NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD WILLIAMS; JANN                           No. 17-15152
GWENDOLYN WILLIAMS,
                                                D.C. No. 2:16-cv-01860-GMN-NJK
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

NATIONAL DEFAULT SERVICING
CORPORATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Ronald Williams and Jann Gwendolyn Williams appeal pro se from the

district court’s judgment dismissing their diversity action alleging state law claims

arising out of foreclosure proceedings. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal under Federal Rule of Civil Procedure

12(b)(6), and we may affirm on any basis supported by the record. Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of plaintiffs’ action was proper because plaintiffs failed to allege

facts sufficient to show that defendants made false representations concerning the

title of the property at issue or that plaintiffs own or hold a beneficial interest in the

property. See Nev. Rev. Stat. §§ 205.395(1), (5) (2015) (defining false

representations concerning title and setting forth requirements for bringing a civil

action).

      The district court did not abuse its discretion in declaring plaintiffs to be

vexatious litigants and imposing pre-filing restrictions because the court gave

plaintiffs notice and the opportunity to oppose the order, created a record adequate

for review, made substantive findings of frivolousness, and tailored the order

narrowly to prevent the abusive conduct. See Molski v. Evergreen Dynasty Corp.,

500 F.3d 1047, 1056-58 (9th Cir. 2007) (setting forth standard of review and

factors a district court must consider before imposing a pre-filing restriction on a

vexatious litigant).

      We do not consider matters not specifically and distinctly raised and argued

                                            2                                     17-15152
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Plaintiffs’ request for judicial notice (Docket Entry No. 8) is denied.

      AFFIRMED.




                                          3                                       17-15152